DANIEL, Chief Judge.
Appellant, Charles Lucian McLeod, appeals his conviction and sentence for cultivation of marijuana and possession of marijuana.
We find McLeod’s appeal without merit, but remand to the trial court for the entry of a corrected judgment. The defendant was charged in count II of the information with possession of marijuana under section 893.13(l)(f), a third degree felony and section 893.13(l)(g), a misdemeanor. The judgment reads that the defendant was convicted of “section 893.13(l)(f), a misdemeanor.” This was evidently a typographical error. There is no evidence in the record of the amount of marijuana the defendant had in his possession. The judgment should read “section 893.13(l)(g), a misdemeanor.”
AFFIRMED and REMANDED for entry of a corrected judgment.
COBB and SHARP, JJ., concur.